Citation Nr: 1609427	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed those issues.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  By resolving all doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's bilateral hearing loss was incurred in or the result of his military service, to include acoustic trauma suffered due to artillery and aircraft and other noise he was exposed to while parachuting.

2.  By resolving all doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's tinnitus was incurred in or the result of his military service, to include acoustic trauma suffered due to artillery and aircraft and other noise he was exposed to while parachuting.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable decision award service connection for bilateral hearing loss and tinnitus, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to those issues.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

On appeal, particularly during his January 2016 hearing, the Veteran averred that his bilateral hearing loss and tinnitus is related to his military service.  First, the Veteran testified that he was exposed to noise exposure while he was a truck driver which pulled a 105 mm howitzer, which he also helped fire without any hearing protection.  Then, the Veteran testified that after that he did 22 parachute jumps, where he was exposed to the loud noise of the aircraft engine, as well as the noise from the wind from the open door and during the jumps.  He also indicated that his hearing loss and tinnitus began during the end of his military service, and that he has had those symptoms since discharge from service.

Turning to the evidence of record, the Board concedes that the Veteran has a diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, as shown by the audiometric data in his July 2010 VA audiological examination.  Likewise, the Board finds that the Veteran is currently diagnosed with tinnitus, as tinnitus is a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board concedes that the first element of service connection has been met in this case.  

The Board further finds that the second element of service connection has been met in this case.  The Veteran's Form DD-214 demonstrates that he was awarded the Parachute Badge.  In light of that evidence, as well the Veteran's lay statements, particularly during his January 2016 hearing regarding artillery fire and noise exposure during parachute jumps, the Board finds that the evidence of record demonstrates that he had noise exposure during military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Thus, the second element is therefore met in this case.  Consequently, this case turns on the third element-the nexus element.

The Veteran's service treatment records do not demonstrate any evidence of hearing loss or tinnitus; nor is there any evidence of the Veteran's bilateral hearing loss or tinnitus until many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Accordingly, the Board cannot find that service connection on a presumptive basis is warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

The first evidence of any bilateral hearing loss was in December 1988, when the Veteran underwent a private audiological examination.  The examiner at that time noted that the Veteran had moderately severe high frequency loss in both ears, which was "probably due to prior noise exposure."  The examiner did not indicate the source of that prior noise exposure, although the Veteran has argued on appeal that the only source of noise exposure he has had in his life was during his military service.  

The Veteran underwent a VA audiological examination in July 2010; after examination of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The examiner opined as follows:

The Veteran's c[laims] file was reviewed.  Electronic hearing testing was conducted at enlistment and discharge during service shows the Veteran did not have hearing damage while in service (no significant threshold shift beyond normal variability).  Based on electronic testing conducted at enlistment and discharge, it is my opinion the Veteran's hearing loss and reported tinnitus are less likely as not caused by or a result of noise exposure while in service.  

As noted above, the Court held in Hensley that the mere lack of any hearing loss during military service does not preclude a finding of service connection for hearing loss.  Thus, the Board finds scant probative value of the July 2010 examiner's opinion, as the sole rationale for finding a negative nexus to service was based on the fact that the Veteran's audiometric data during service did not demonstrate hearing loss.  The Board also notes the failure of that examiner to discuss the December 1988 private audiological examination and that examiner's conclusions that the Veteran's hearing loss was the result of prior noise exposure.

Instead, the Veteran submitted a May 2010 private audiological examination and medical opinion from Dr. N.A.P.  After examination of the Veteran, Dr. N.A.P. diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss.  She opined as follows:  

[The Veteran] presents with hearing loss and tinnitus for many years after noise exposure in the military.  Exam was unremarkable.  Audiogram revealed bilateral sensorineural hearing loss which is at least as likely as not due to the noise exposure and acoustic trauma in the military.  My reasoning for this is the amount of unprotected noise exposure he was exposed to (artillery and paratrooper), and the fact that the sensorineural hearing loss has not really progressed since his audiogram in 1988.  This would indicate a noise-induced loss at an earlier date with no further age-related loss occurring.  

In October 2011, Dr. N.A.P. offered an addendum opinion, wherein she noted that she reviewed the Veteran's enlistment and separation examinations.  She then opined as follows:

[The Veteran] reports noticing tinnitus and problems with discrimination while in the military.  His entrance and exit audiometrics do not match in that his hearing was worse during the first exam and then marked all 0 decibels at the exit interview.  This leads me to doubt the exit audiometrics as hearing thresholds do not improve over time.  Also, there was no discussion about symptoms of tinnitus or measurement of discrimination at either examination.  The hearing thresholds in 1988 were also reviewed . . . showing a moderate to severe sensorineural hearing loss in both ears.  This correlates well with his audiogram from [May] 2010 that does not show any significant further high frequency neural hearing loss.  This leads me to believe that his sensorineural hearing loss is at least as likely as not to have been caused by his noise exposure while in the military.  

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted at this time.  First, the Board notes that the Veteran's highly competent and credible lay evidence demonstrates that he had some symptoms of hearing loss and that he experienced tinnitus during the latter part of his military service and that such symptomatology has continued since his discharge from service.  

Moreover, when the Board balances the relatively scant probative value of the July 2010 VA examiner's opinion against the well-reasoned opinions from Dr. N.A.P., the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's bilateral hearing loss and tinnitus was incurred during military service, particularly the noise exposure he suffered therein due to artillery fire and parachuting.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303; Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


